Exhibit 99.1 DHT Holdings, Inc. reports third quarter 2013 results HAMILTON, BERMUDA, October30, 2013 – DHT Holdings, Inc. (NYSE:DHT) (“DHT” or the “Company”) today announced: Financial and operational highlights: USD mill. (except per share) Q3 2013 Q2 2013 Q1 2013 Q4 2012 Net Revenue EBITDA* Adjusted Net Income** Adjusted EPS** Interest bearing debt Cash Dividend*** Fleet (dwt) Spot days**** 47.2% 59.0% 61.6% 46.3% 31% 13% Unscheduled off hire**** 0 0.25% 1.32% 0.06% 0.19% 0.27% Scheduled off hire**** 2.4% 2.2% 0 0 0.88% 1.90% *adjusted for impairment charges of $56 million in 2011, $8.0 million in Q4 2012 and $100.5 million in 2012. ** adjusted for loss on sale of vessels in 2012, Q1 2013 and Q2 2013, non-cash impairment charge in 2011, Q4 2012 and 2012 and non-cash swap related items. EPS is calculated assuming all preferred shares issued on May 3, 2012 had been exchanged for common stock and applying the 12:1 reverse stock split which was effective as of close of business on July 16, 2012 retrospectively. *** per common share. Historical dividend per share adjusted for 12:1 reverse split. **** as % of total operating days in period. Highlights of the quarter: · EBITDA for the quarter of $3.2 million and net loss for the quarter of $4.1 million ($0.26 per share). · As of September 30, 2013 the cash balance was $50.0 million, equal to $3.22 per share; an increase of $6.9 million from June 30, 2013. · The Company will pay a dividend of $0.02 per common share for the quarter payable on November 21, 2013 for shareholders of record as of November 13, 2013. When determining the dividend our Board has taken into account general business conditions and the continued weak tanker market. · During the quarter we concluded period business for the following vessels: DHT Target, DHT Trader, DHT Sophie and DHT Chris (extension). As of September 30, 2013, six of our eight vessels are on time charters of 6 to 12 months of which five of the charters are at fixed rates above cash break even (operating expenses, debt service and G&A) and one at a variable rate related to market development. · As of September 30, 2013 DHT had 15,640,975 shares of common stock outstanding. The 359,427 shares of preferred stock outstanding on June 30, 2013 were mandatorily exchanged into common shares on July 1, 2013. Third Quarter 2013 Financials The Company reported net revenues (after subtracting voyage expenses) for the third quarter of 2013 of $11.2 million, compared to revenues of $18.0 million in the third quarter of 2012.The decline is due to a fleet reduction from 10 to 8 vessels and vessels coming off fixed rate charters. Vessel expenses for the quarter were $5.8 million, compared to $6.3 million in the third quarter of 2012. The DHT Target underwent technical upgrades and completed its third interim survey during the third quarter.The vessel had a total of 17 days off hire. Depreciation and amortization, including depreciation of capitalized survey expenses, was $6.4 million for the quarter.Commencing with the third quarter 2012, the Company changed the estimated useful life for the calculation of depreciation from 25 years to 20 years. G&A for the quarter was $2.2 million and includes non-cash charges related to restricted share agreements for the Company’s management and board of directors. Net financial expenses for the quarter were $0.9 million. The Company had a net loss for the quarter of $4.1 million.Net cash provided by operating activities for the quarter was $7.9 million, which includes $5.0 million related to changes in working capital. At the end of the quarter, our cash balance was $50.0 million. As of September 30, 2013 DHT had 15,640,975 shares of common stock outstanding. The 359,427 shares of preferred stock outstanding on June 30, 2013 were mandatorily exchanged into common shares on July 1, 2013. The Company declared a cash dividend of $0.02 per common share for the third quarter payable on November 21, 2013 for shareholders of record as of November 13, 2013. When determining the dividend our Board has taken into account general business conditions and the continued weak tanker market. EARNINGS CONFERENCE CALL INFORMATION DHT will host a conference call at 8:00 a.m. EDT on Thursday October 31, 2013, to discuss the results for the quarter.All shareholders and other interested parties are invited to join the conference call, which may be accessed by calling 1212444 0896 within the United States, 23162771 within Norway and +44 20 3427 1908 for international callers. The passcode is “DHT”.A live webcast of the conference call will be available in the Investor Relations section on DHT's website at http://www.dhtankers.com. An audio replay of the conference call will be available through November 6, 2013.To access the replay, dial 1347366 9565 within the United States, 21000498 within Norway or +4420 3427 0598 for international callers and enter 6526702# as the pass code. About DHT Holdings, Inc. DHT is an independent crude oil tanker company. Our fleet trades internationally and consists of crude oil tankers in the VLCC, Aframax and Suezmax segments. We operate out of Oslo, Norway, through our wholly owned management company.You shall recognize us by our business approach with an experienced organization with focus on first rate operations and customer service, quality ships built at quality shipyards, prudent capital structure with robust cash break even levels to accommodate staying power through the business cycles, a combination of market exposure and fixed income contracts for our fleet and a clean corporate structure maintaining a high level of integrity and good governance.For further information: www.dhtankers.com. Forward Looking Statements This press release contains assumptions, expectations, projections, intentions and beliefs about future events, in particular regarding daily charter rates, vessel utilization, the future number of newbuilding deliveries, oil prices and seasonal fluctuations in vessel supply and demand. When used in this document, words such as “believe,” “intend,” “anticipate,” “estimate,” “project,” “forecast,” “plan,” “potential,” “will,” “may,” “should” and “expect” and similar expressions are intended to identify forward-looking statements but are not the exclusive means of identifying such statements.These statements reflect the Company’s current views with respect to future events and are based on assumptions and subject to risks and uncertainties.Given these uncertainties, you should not place undue reliance on these forward-looking statements.These forward-looking statements represent the Company’s estimates and assumptions only as of the date of this press release and are not intended to give any assurance as to future results.For a detailed discussion of the risk factors that might cause future results to differ, please refer to the Company’s Annual Report on Form 20-F, filed with the Securities and Exchange Commission on April 29, 2013. The Company undertakes no obligation to publicly update or revise any forward-looking statements contained in this press release, whether as a result of new information, future events or otherwise, except as required by law.In light of these risks, uncertainties and assumptions, the forward-looking events discussed in this press release might not occur, and the Company’s actual results could differ materially from those anticipated in these forward-looking statements. CONTACT: Eirik Ubøe, CFO Phone: +1 441299 4912 and +47 E-mail:eu@dhtankers.com DHT HOLDINGS, INC. UNAUDITED INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2013 DHT HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENT OF FINANCIAL POSITION ($ in thousands except per share amounts) ASSETS Note Sept. 30, 2013 December 31, 2012 Current assets Unaudited Audited Cash and cash equivalents $ Accounts receivable 8 Prepaid expenses 68 Bunkers Total current assets Non-current assets Vessels 5 Other property, plant and equipment Total non-current assets Total assets LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued expenses Derivative financial instruments 4 — Current portion long term debt 4 — Deferred income — Deferred Shipping Revenues Total current liabilities Non-current liabilities Long term debt 4 Total non-current liabilities Total liabilities Stockholders' equity Stock 95 Additional paid-in capital Retained earnings/(deficit) ) ) Reserves — Total stockholders equity Total liabilities and stockholders' equity DHT HOLDINGS, INC. CONDENSED CONSOLIDATED INCOME STATEMENT ($ in thousands except per share amounts) Q3 2013 Q3 2012 9 months 2013 9 months 2012 Note Jul. 1-Sept. 30, 2013 Jul. 1-Sept. 30, 2012 Jan. 1-Sept. 30, 2013 Jan. 1-Sept. 30, 2012 Unaudited Unaudited Unaudited Unaudited Shipping revenues $ $ Operating expenses Voyage expenses ) Vessel operatingexpenses ) Charter hire expense - ) - ) Depreciation and amortization 5 ) Impairment charge 5 — ) — ) Profit /( loss), sale of vessel — — ) ) General and administrative expense ) Total operating expenses $ ) ) $ ) ) Operating income $ ) ) $ ) ) Interest income 15 Interest expense ) Fair value gain/(loss) on derivative financial instruments 4 — — Other Financial income/(expenses) 15 98 ) 8 Profit/(loss) before tax $ ) ) $ ) ) Income tax expense 50 ) ) ) Net income/(loss) after tax $ ) ) $ ) ) Attributable to the owners of parent $ ) ) $ ) ) (Adjusted)* (Adjusted)* Basic net income/(loss) per share ) Diluted net income/(loss) per share ) Weighted average number of shares (basic) Weighted average number of shares (diluted) *To adjust for the 12-for-1 reverse stock split that became effective as of the close of trading on July 16, 2012. CONDENSED CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME Profit for the period $ ) ) $ ) ) Other comprehensive income: Reclassification adjustment from previous cash flow hedges 80 Total comprehensive income for the period $ ) ) $ ) ) Attributable to the owners of parent $ ) ) $ ) ) DHT HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENT OF CASH FLOW ($ in thousands) Q3 2013 Q3 2012 9 months 2013 9 months 2012 Note Jul. 1 - Sept. 30, 2013 Jul. 1 - Sept. 30, 2012 Jan. 1-Sept. 30, 2013 Jan. 1-Sept. 30, 2012 Unaudited Unaudited Unaudited Unaudited Cash Flows from Operating Activities: Net income / ( loss) Items included in net income not affecting cash flows: Depreciation and amortization 5 Impairment charge 5 — — (Profit) / loss, sale of vessel 5 — — Fair value gain/(loss) on derivative financial instruments — ) ) ) Compensation related to options and restricted stock Changes in operating assets and liabilities: Accounts receivable ) ) ) Prepaid expenses Other long term receivables —- — — 54 Accounts payable and accrued expenses ) ) Deferred income — — Prepaid charter hire ) ) Other non-current liabilities — ) — ) Bunkers ) ) Net cash provided by operating activities Cash Flows from Investing Activities: Investment in vessels ) Sale of vessels — — Investment in property, plant and equipment (1
